ITEMID: 001-5221
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: G.H. B. v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British citizen born in 1924 and living in Wokingham, Berkshire.
The facts of the case, as submitted by the parties, may be summarised as follows.

The applicant’s grand-daughter, H, was born in July 1985.
In August 1993, H’s mother (the applicant’s daughter, P), who lived in Tyneside, north-east England, contacted the local authorities because she was suffering from mental health problems and could not, at that time, care for H. In September 1993, H was placed with foster parents in Tyneside on a temporary basis. In July 1994, at a meeting of the local authority permanency panel attended by P, the decision was taken that, since P was still unable to care for H, a permanent placement should be found for her. In September 1994, H’s name was added to the Child Protection Register under the category “emotional abuse”. In October 1994, H moved to the south of England to live with her maternal aunt and uncle, who had applied to have H placed permanently with them. P initially opposed this plan but eventually, to avoid a care order, she agreed and, on 1 December 1994, a residence order was made in favour of P’s sister. However, this arrangement broke down and in February 1995 H went to live with the applicant and his wife on a temporary basis. In April 1995, H was placed with short-term foster parents in Berkshire. This was either her fifth or her seventh change of home in three years. She had contact with the applicant and his wife fortnightly, and staying contact with P in Tyneside.
In June 1995 H visited P, who was getting married. The day after the wedding, H and P had a disagreement about H’s sleeping arrangements. H wanted to stay with P, but P had arranged for H to stay with a friend. In the course of this argument, P telephoned the police and social services and asked that an emergency placement be found for H. The following day H returned to her foster parents. P declined to have contact with H until November 1995, when they had supervised contact, repeated in December 1995.
The local authority commenced care proceedings and on 20 July 1995 an interim care order was made. In her statement dated 22 September 1995, P did not oppose the local authority’s plan to find a long-term permanent placement for H in the south of England, although she did oppose adoption. The applicant and his wife did not support the idea of a long-term placement, and initially decided to apply for H to live with them. When they were refused legal aid to apply for a residence order, they decided to apply instead for a contact order. In January 1996 the local authority advanced a care plan in which it was proposed, for the first time, that H be placed with Mr and Mrs X, with a view to adoption. Mr and Mrs X indicated that they would be willing to allow post-adoption contact between H and her biological family.
The case came before His Honour Judge Kenny on 6 February 1996. At the hearing, counsel informed the judge that the parties had agreed to the making of the care order and an order for specified contact in favour of the applicant and his wife. No agreement was reached in respect of contact between H and her mother, since it was not certain whether it would be possible for P to have contact with H in the area where H would be living or at the applicant and his wife’s home.
However, since March or April 1996 the applicant and his wife have had no contact with H, or news as to her well-being, with the exception of what was said in court on 6 June 1997 (see below). The local authority applied to vary the order of 16 February 1996, since H was extremely reluctant to have contact with her mother or grandparents. There was a further hearing before Judge Kenny in October 1996. He ordered that there should be no contact until further order of the court and referred the matter to the High Court.
On 6 June 1997, the High Court considered a number of applications by the parties. P, who was represented by counsel, applied for the discharge of the order of 16 February 1996 and for a residence order in her favour or, in the alternative, a defined contact order. The applicant and his wife, acting in person, applied in support of P’s application or, in the alternative, if the court were unwilling to commit H to her mother’s care, for a residence order in their favour and, if H were not to live with them, for a defined contact order. The prospective adopters, Mr and Mrs X, applied to adopt H and opposed the attachment of any condition to the adoption order.
In giving judgment, the judge, who had spoken privately to H, stated:
“The principle of the paramountcy of H’s welfare must be applied ... . H is nearly 12 years old and her wishes, which I accept have been accurately and genuinely stated by her, do deserve to be given great weight, even if they are not, of course, conclusive. She has suffered significant harm in the past and in my judgment there is a risk, indeed the virtual certainty, of a traumatically adverse effect upon her if she is moved from her present home, where she has settled so well. ...
... I am satisfied that [H] wants very much indeed to be adopted so as to complete the process of integration into Mr and Mrs X’s family. For her, an explanation that she is to remain in their care in their capacity as long-term foster parents is to stop short of cementing the bond between her and them and of providing the total security which understandably, in the light of the past history, she craves.
She has a strong conviction that her natural family does not approve of her present placement, and she is right: the [applicant and his wife] are vehemently opposed to it ... .
In this case an order for direct contact is not viable at all. The child is resolute in her opposition to contact and the making of an order ... . [H] perceives any sort of nexus between herself and her natural family at this point of time to be threatening to the stability of her placement and she even fears that in some way the provision of a report might enable the natural family to discover her location or in some other way (as she puts it) hassle her. ...”
He therefore granted Mr and Mrs X’s application for an unconditional adoption order.
On 17 October 1997, after hearing the applicant and his wife in person, the Court of Appeal refused P and the applicant leave to appeal against the adoption order, and on 23 January 1998 the Court of Appeal refused leave to appeal to the House of Lords.
Relevant domestic law
The Children Act 1989 states, in section 1 (as relevant):
“(1) When a court determines any question with respect to –
(a) the upbringing of a child; ...
the child’s welfare shall be the court’s paramount consideration. ...
(3) In the circumstances mentioned in subsection (4), a court shall have regard in particular to –
(a) the ascertainable wishes and feelings of the child concerned (considered in the light of his age and understanding);
(b) his physical, emotional and educational needs;
(c) the likely effect on him of any change in his circumstances;
(d) his age, sex, background and any characteristics of his which the court considers relevant;
(e) any harm which he has suffered or is at risk of suffering;
(f) how capable each of his parents, and any other person in relation to whom the court considers the question to be relevant, is of meeting his needs;
(g) the range of powers available under this Act in the proceedings in question.
(4) The circumstances are that - ...
(a) the court is considering whether to make, vary or discharge [a care and supervision order].”
The Adoption Act 1976 provides, in section 16 (as relevant):
“(1) an adoption order shall not be made unless - ...
(b) in the case of each parent or guardian of the child the court is satisfied that – ...
(ii) his agreement to the making of the adoption order should be dispensed with on a ground specified in subsection (2)
(2) The grounds mentioned in subsection (1)(b)(ii) are that the parent or guardian - ...
(b) is withholding his consent unreasonably ... .”
